IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JOHN ERNEST FULLERTON,                  NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-5153

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed March 13, 2015.

Petition for Writ of Certiorari.

Bill Salmon, Gainesville, for Petitioner.

Pamela Jo Bondi, Attorney General, and Jessica Judith DaSilva, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

ROBERTS, SWANSON, and BILBREY, JJ., CONCUR.